Citation Nr: 9935996	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.   97-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.   Entitlement to service connection for bilateral leg 
disability, other than varicose veins, to include as being 
due to exposure to Agent Orange.

2.   Entitlement to an increased rating for bilateral 
varicose veins, currently rated as 30 percent disabling.

3.   Entitlement to an increased rating for arthritis 
involving the left knee, currently rated as 20 percent 
disabling.

4.   Entitlement to an increased rating for arthritis 
involving the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P.  Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in April 1990, after having 
served on active duty, which included service in Vietnam, for 
a period in excess of 20 years.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, entered in August 1997 and 
January 1998, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral leg disability, other than varicose veins, to 
include based on Agent Orange exposure, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.   

2.  Arthritis of the left knee is not productive of a 
limitation of flexion to 15 degrees, a limitation of 
extension to 20 degrees, or by severe lateral instability or 
recurrent subluxation.

3.  Arthritis of the right knee is not productive of a 
limitation of flexion to 30 degrees, a limitation of 
extension to 15 degrees, or by moderate lateral instability 
or moderate recurrent subluxation.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
leg disability, other than varicose veins, to include as 
being due to exposure to Agent Orange, is not well grounded.   
38 U.S.C.A.  § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 20 percent for 
arthritis involving the left knee have not been met.  
38U.S.C.A.  §§ 1155, 5107 (West 1991); 38 C.F.R.  §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1999).

3.  The criteria for a rating in excess of 10 percent for 
arthritis involving the right knee have not been met.  
38U.S.C.A.  §§ 1155, 5107 (West 1991); 38 C.F.R.  §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claims 
are well grounded within the meaning of 38 U.S.C.A.  § 5 
107(a).  That is, the Board finds that these claims are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A.  § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).   The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A.  § 1155; 38 C.F.R.  
§§ 4.1, 4.10 (1999).

Service connection is in effect for bilateral varicose veins, 
for which the RO has assigned a 30 percent rating under the 
provisions of Diagnostic Code 7120 of the Rating Schedule; 
and for degenerative joint disease of the left and right 
knees, rated as 20 and 10 percent disabling, respectively, 
under Diagnostic Codes 5003-5257.

In accordance with 38 C.F.R.  §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v.  Derwinski, 1 Vet.  App.  589 
(1991), the Board has reviewed the service medical records 
and all other evidence of record pertaining to the history of 
each disability for which entitlement to an increased rating 
is asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to these disabilities.

Service Connection, Bilateral Leg Disability, other than 
Varicose Veins

The threshold question to be answered concerning the 
veteran's claim for service connection for a bilateral leg 
disability, other than varicose veins, to include due to 
Agent Orange exposure, is whether he has presented evidence 
of a well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claimant has not submitted evidence of a well 
grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for a bilateral leg disability, other than varicose veins, to 
include due Agent Orange exposure, is well grounded.

In this respect, the veteran states that he was recently 
diagnosed as having "neuropathy" involving each leg which 
he feels is related to his exposure to Agent Orange while he 
was stationed in Vietnam in the early 1970's.  In this 
regard, he elaborates that he sprayed Agent Orange around the 
perimeter of a base at which he was stationed in Vietnam.  He 
further asserts that, after completing the spraying, he was 
told to "burn" his uniform.  

Other than notation of left leg venous varicosities, service 
medical records are negative for any reference to a leg 
problem.   At his November 1989 retirement examination the 
lower extremities were clinically evaluated as normal.   The 
L2 profile then in effect was for degenerative arthritis of 
the left knee only.

In November 1993, the veteran was noted to be a diabetic with 
calf tenderness and claudication by history.  Radiological 
studies were consistent with left tibia osteomyelitis 
possibly secondary to a fungal infection, tuberculosis or 
another type of infection.  Physical examination at the 
Trover Clinic also resulted in the clinical impression of 
rule out sarcoid joints.
 
In August 1997, the veteran underwent several 
electrodiagnostic studies, the findings on which were 
interpreted to be "consistent with [lower extremity] 
diabetic neuropathy".  Earlier records from the Trover 
Clinic note a diagnosis of diabetes mellitus as early as 
1992.  The diabetic neuropathy would appear to be the 
veteran's lone currently shown pertinent "leg" condition, 
inasmuch as another report pertaining to the veteran's 
presentation at the Trover Clinic in November 1993 reflects a 
radiological assessment of no evidence of osteomyelitis.  

With respect to lower extremity diabetic neuropathy, the 
Board points out that there is no competent evidence linking 
diabetic neuropathy to either service or to Agent Orange 
exposure.  Rather, the only evidence suggesting such a 
relationship is that proffered by the appellant himself.  The 
appellant, however, is not competent to offer an opinion 
which requires specialized medical training.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, his opinions 
cannot serve as the factual predicate to well ground this 
claim.  Moreover, as diabetic neuropathy is not a presumptive 
disorder under 38 C.F.R. §§ 3.307, 3.309 (1999), this 
disorder cannot be presumed to be related to Agent Orange 
exposure.

Therefore, as service connection is not warranted on either a 
direct or presumptive basis, the benefit sought on appeal 
must be denied.  See Grottveit v.  Brown, 5 Vet.  App.  
91(1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.   Robinette v.  Brown, 8 Vet. App.  69 (1995).

Increased Rating for Arthritis of the Knees

Pursuant to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating; moderate or severe recurrent subluxation or lateral 
instability warrants ratings of 20 and 30 percent, 
respectively.  In addition, in accordance with Diagnostic 
Code 5003, arthritis involving the knee is rated on the basis 
of limitation of motion of the joint.  Pursuant to Diagnostic 
Code 5260, limitation of knee flexion to 30 and 15 degrees 
warrants ratings of 20 and 30 percent, respectively, while 
under Diagnostic Code 5261, limitation of extension in the 
knee to 15 and 20 degrees warrants ratings of 20 and 30 
percent, respectively.

The veteran asserts that he has experienced progressively 
worsening pain and stiffness in each of his knees over the 
last decade.  In this regard, when he was seen for VA 
outpatient treatment in August 1997, the veteran complained 
of pain in each knee which was worse on the left.  VA x-ray 
studies revealed moderate degenerative joint disease of the 
knees.  When seen the same day at the Trover Clinic the 
veteran related a history of knee "swelling, locking and 
giving way."  On physical examination, his left knee was 
described as being stable, free of effusion, and motion was 
exhibited from 0-110 degrees.  There was pain in both 
mediolateral joint lines; crepitation of the knee joint was 
also noted.  X-rays showed degenerative changes with possible 
loose bodies, and an intercondylar notch.

Most recently, when examined by VA in November 1997, the 
veteran complained of his knees locking, though not giving 
way.  He also indicated that he daily experienced flare-ups 
of joint pain in each knee, with the pain being worse if he 
stood for long durations.  On physical examination, the 
veteran exhibited active and passive motion in his right knee 
from 0 to 140 degrees, and from 0 to 105 degrees in the left.  
Each knee was tender to palpation, but free of effusion.  The 
right knee was crepitant, and it popped with flexion and 
extension.  Each knee joint was noted to be "stable" and of 
"normal strength," with minimal motion on anterior drawer 
study.  The diagnosis was severe degenerative joint disease 
of each knee.

In considering the veteran's claim relative to the rating 
assigned his knee disorders the Board notes that each knee 
joint is of normal strength, they are stable, and that there 
is no effusion.  While the veteran reports that the left knee 
joint locks, there is no objective evidence of any locking, 
subluxation or instability.  Hence, an increased evaluation 
under Diagnostic Code 5257 is not in order.  Likewise as 
flexion is not limited to 15 degrees, and as extension is not 
limited to 20 degrees in either knee, there is no competent 
evidence of a decreased range of motion such as to warrant an 
increased evaluation under either diagnostic code 5260 or 
5261.  Therefore, the Board finds that the benefits sought on 
appeal must be denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, and 4.45, as well as the decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, 
however, that in light of the absence of a compensable 
limitation of motion, the current assigned ratings must a 
fortiori already reflect a consideration of painful 
pathology.  Moreover, it is well to note that neither knee 
demonstrates evidence of disuse atrophy or incoordination on 
use.  As such, the Board finds no basis to award an increased 
evaluation under these regulations.

Finally, in reaching the decisions to deny increased 
evaluations the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral leg disability, other than 
varicose veins, to include due to Agent Orange exposure, is 
denied.

Increased ratings for right and left knee arthritis is 
denied.


REMAND

During the pendency of the current appeal the regulations 
governing the assignment of ratings for varicose veins 
changed effective January 12, 1998.  62 Fed.Reg. 65219 
(1997).  As the appellant's varicose veins have not been 
examined since the new regulations came into effect further 
development is in order.  Cf generally, Massey v. Brown, 7 
Vet. App. 204 (1994).  Moreover, as the RO has yet to 
determine the appellant's entitlement to an increased 
evaluation under such new criteria, the Board cannot 
determine the evaluation warranted under the new criteria 
without prejudicing the veteran's right to due process under 
law.  Bernard v.  Brown, 4 Vet. App. 384, 394 (1993).  Hence, 
the Board concludes that the RO must consider the veteran's 
entitlement to an increased rating under the new criteria in 
the first instance.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any health care 
provider that has provided treatment for 
varicose veins since November 1997.  
Following the receipt of the veteran's 
response, appropriate development to 
secure any records identified should be 
undertaken.

2.  The veteran should then be scheduled 
for a comprehensive circulatory 
examination to determine the nature and 
extent of his bilateral varicose veins.  
All indicated studies should be 
conducted.  Following the examination the 
examiner must comment on the nature and 
extent of any edema, stasis pigmentation, 
eczema, and/or ulceration.  The 
examination report must be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.


		
	DEREK R.  BROWN
	Member, Board of Veterans' Appeals

 
  The records do note knee problems for which service connection is in effect.   The records also note 
treatment for heel spurs in November 1985, at which time the veteran was temporarily profiled in 
consideration thereof.

